Citation Nr: 0516607	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  94-48 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from March 
1971 to May 1973.

This matter originated from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO) that determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder.  When this matter was last before the Board 
of Veterans' Appeals (Board) Board in September 2003, it was 
remanded to the RO for additional development and 
readjudication.  In January 2005, a supplemental statement of 
the case was issued and the case was returned to the Board 
for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

Prior to the September 2003 Board remand, it had been 
determined that evidence that could be pertinent to the 
veteran's claim was located at the National Archives and 
Records Administration (NARA).  Specifically, the Board was 
seeking complete copies of the Deck Logs of the Duluth for 
the period from February 1972 to July 1972.  It was also 
determined that NARA required that a fee for the records be 
paid, but VA is precluded from paying such a fee.  As part of 
the 2003 remand directions to the Veterans Benefits 
Administration (VBA) AMC, the Board requested that the 
veteran should again be advised of his responsibilities 
regarding the NARA evidence in accordance with the holding in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although a development letter was sent by the VBA AMC to the 
veteran in April 2004, that letter did not contain the 
requested advice to the veteran regarding his 
responsibilities to obtain the NARA evidence.  To the 
contrary, the letter suggested that it was the responsibility 
of VA to obtain relevant records from any Federal Agency.  

Notwithstanding this miscommunication, it is noted that 
38 U.S.C.A. § 5106 (West 2002) was amended in November 2000 
by the VCAA.  The new language specifically states that "the 
cost of providing information to the Secretary under this 
section shall be borne by the department or agency providing 
the information.  Therefore, in light of 38 U.S.C.A. § 5103A 
(West 2002) and the changes to 38 U.S.C.A. § 5106, the law 
currently in effect requires VA to obtain the records sought 
by the veteran, and NARA to pay for the cost of obtaining 
these records.  NARA has indicated that they will provide the 
records to VA without cost.  The Board finds that proceeding 
with a decision at this time may affect "the essential 
fairness of the adjudication."  Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005).

Consequently, it is incumbent upon VA to assist the veteran 
in obtaining pertinent evidence, the possible location of 
which has been specifically identified by the veteran in 
order to fully determine the etiology of any disability 
claimed.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In this 
instance, purported records have been identified that may be 
pertinent to whether the veteran's claimed stressors that led 
to his diagnosis of post-traumatic stress disorder can be 
corroborated.  If the identified records can be obtained, 
they could provide the requisite evidence to reopen the 
veteran's claim.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a) (2004).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should contact NARA and 
request complete copies of the Deck Logs 
of the Duluth for the period from 
February 1972 to July 1972.  All records 
obtained should be associated with the 
claims file.  

3.  After obtaining the requested 
evidence, the VBA AMC should readjudicate 
the issue of whether new and material 
evidence has been received to reopen the 
claim of entitlement to service 
connection for post-traumatic stress 
disorder.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


